Case 5:13-cv-00130-DSF-FFM Document 184 Filed 07/15/19 Page 1 of 1 Page ID #:1717




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




      ALICE BROWN,                       EDCV 13-130 DSF (FFMx)
             Plaintiff,
                                         Order re Jury Instructions
                      v.

      COUNTY OF SAN
      BERNARDINO, et al.,
            Defendants.



         Defense counsel is ordered to provide a Word version of the
     proposed jury instructions to the Court no later than June 22,
     2019. The instructions should have page numbers, but the
     instructions themselves should not be numbered. Defendants’
     proposed instructions should be included. There should be no
     titles, sources, or authorities. Each instruction should state at the
     top: “Jury Instruction No. __.” The instructions should be
     provided in the order in which they should be given. Only
     instructions to be given after the close of evidence should be
     provided.

        IT IS SO ORDERED.


      Date: July 15, 2019                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
